

 S238 ENR: Eric Williams Correctional Officer Protection Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 238IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 18, United States Code, to authorize the Director of the Bureau of Prisons to issue
			 oleoresin capsicum spray to officers and employees of the Bureau of
 Prisons.1.Short titleThis Act may be cited as the Eric Williams Correctional Officer Protection Act of 2015.2.Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray(a)In generalChapter 303 of part III of title 18, United States Code, is amended by adding at the end the following:4049.Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray(a)In generalThe Director of the Bureau of Prisons shall issue, on a routine basis, oleoresin capsicum spray to—(1)any officer or employee of the Bureau of Prisons who—(A)is employed in a prison that is not a minimum or low security prison; and(B)may respond to an emergency situation in such a prison; and(2)to such additional officers and employees of prisons as the Director determines appropriate, in accordance with this section.(b)Training requirement(1)In generalIn order for an officer or employee of the Bureau of Prisons, including a correctional officer, to be eligible to receive and carry oleoresin capsicum spray pursuant to this section, the officer or employee shall complete a training course before being issued such spray, and annually thereafter, on the use of oleoresin capsicum spray.(2)Transferability of trainingAn officer or employee of the Bureau of Prisons who completes a training course pursuant to paragraph (1) and subsequently transfers to employment at a different prison, shall not be required to complete an additional training course solely due such transfer.(3)Training conducted during regular employmentAn officer or employee of the Bureau of Prisons who completes a training course required under paragraph (1) shall do so during the course of that officer or employee’s regular employment, and shall be compensated at the same rate that the officer or employee would be compensated for conducting the officer or employee’s regular duties.(c)Use of oleoresin capsicum sprayOfficers and employees of the Bureau of Prisons issued oleoresin capsicum spray pursuant to subsection (a) may use such spray to reduce acts of violence—(1)committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons; and(2)committed by prison visitors against themselves, prisoners, other visitors, and officers and employees of the Bureau of Prisons..(b)Clerical amendmentThe table of sections for chapter 303 of part III of title 18, United States Code, is amended by inserting after the item relating to section 4048 the following:4049. Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray..3.GAO ReportNot later than the date that is 3 years after the date on which the Director of the Bureau of Prisons begins to issue oleoresin capsicum spray to officers and employees of the Bureau of Prisons pursuant to section 4049 of title 18, United States Code, as added by this Act, the Comptroller General of the United States shall submit to Congress a report that includes the following:(1)An evaluation of the effectiveness of issuing oleoresin capsicum spray to officers and employees of the Bureau of Prisons in prisons that are not minimum or low security prisons on—(A)reducing crime in such prisons; and(B)reducing acts of violence committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons in such prisons.(2)An evaluation of the advisability of issuing oleoresin capsicum spray to officers and employees of the Bureau of Prisons in prisons that are minimum or low security prisons, including—(A)the effectiveness that issuing such spray in such prisons would have on reducing acts of violence committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons in such prisons; and(B)the cost of issuing such spray in such prisons.(3)Recommendations to improve the safety of officers and employees of the Bureau of Prisons in prisons.Speaker of the House of RepresentativesVice President of the United States and President of the Senate